         Case 1:19-cv-01238-ADA Document 184 Filed 09/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


FINTIV, INC.,                                   §
                  Plaintiff                     §
                                                §          A-19-CV-01238-ADA
-v-                                             §
                                                §
APPLE INC.,                                     §
                  Defendant                     §


                          ORDER CORRECTING PRIOR ORDER

       On September 30, 2020, the Court issued a text order inadvertently denying Apple’s

Motion to Dismiss Fintiv’s declaratory judgment counterclaim regarding the validity of the

asserted patent. The Court now corrects that text order.

       It is therefore ORDERED that the Court’s September 30, 2020 text order denying

Apple’s Motion to Dismiss is VACATED.

       It is further ORDERED that Apple’s Motion to Dismiss at ECF No. 93 is GRANTED.



SIGNED this 30th day of September, 2020.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE
